Citation Nr: 0319922	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the inferior and 
superior pubic rami (pelvis).  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from February 1999 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a 10 percent 
initial rating, for residuals of a fracture of the inferior 
and superior pubic rami (pelvis).  She responded with a 
timely notice of disagreement regarding the assigned 
disability rating, and was afforded a statement of the case 
by the RO.  She then filed a timely substantive appeal, 
perfecting her appeal of this issue.  

In a June 2000 rating decision, the veteran was denied a 
total disability rating based on individual unemployability.  
She responded with a timely notice of disagreement, and was 
sent a statement of the case by the RO.  She then filed a 
timely substantive appeal, perfecting her appeal of this 
issue.  This issue has been merged with her prior perfected 
appeal.  

The veteran's appeal was originally presented to the Board in 
February 2001, at which time it was remanded for additional 
development.  The appeal was returned to the Board in May 
2003, at which time it was again remanded to afford the 
veteran a personal hearing at the RO before a member of the 
Board.  Such a hearing was scheduled for July 2003, but the 
veteran failed to report for her hearing, and has offered no 
explanation for her absence.  Therefore, her appeal will be 
considered as if her hearing request was withdrawn.  
38 C.F.R. § 20.704 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's residuals of a fracture of the inferior and 
superior pubic rami (pelvis) are characterized by pain of the 
pelvis on motion.  

3.  The veteran has been awarded service connection for 
residuals of a fracture of the inferior and superior pubic 
rami (pelvis), with a 10 percent rating, and for major 
depressive disorder, with a 30 percent rating; she does not 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.  

4.  The veteran has a high school education, is currently 
attending college classes, and last worked in 2002.

5.  The evidence does not show that the appellant's service-
connected disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the residuals of a fracture of the inferior and 
superior pubic rami (pelvis) are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 (2002).  

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 C.F.R. §§ 3.340, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2000 and 
July 2000 Statements of the Case, the various Supplemental 
Statements of the Case, the Board's February 2001 remand, and 
the RO's May 2001 and January 2003 letters to the veteran 
notifying her of the VCAA, she has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that she must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that she 
received medical care at the VA medical center in New 
Orleans, LA, and these records were obtained.  Private 
medical records were also obtained from J.D.B., M.D., K.E.L., 
M.D., and the Browne-McHardy Clinic.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, she has been afforded recent VA medical examinations 
in conjunction with her claims; for these reasons, her 
appeals are ready to be considered on the merits.  

I. Initial rating - Residuals of a fracture of the inferior 
and superior pubic rami (pelvis)

The veteran seeks an increased initial rating for her 
residuals of a fracture of the inferior and superior pubic 
rami (pelvis).  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's residuals of a pelvic fracture have been rated 
by analogy under Diagnostic Code 5252, for limitation of 
flexion of the thigh, since the initial January 2000 grant of 
service connection.  She has been awarded a 10 percent 
disability rating since June 4, 1999, the effective date of 
the claim.  Under Diagnostic Code 5252, a 10 percent rating 
is warranted for flexion limited to 45º, 20 percent is 
warranted for flexion limited to 30º, 30 percent is warranted 
for flexion limited to 20º, and 40 percent is warranted for 
flexion limited to 10º.  38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2002).  

For the reasons to be discussed below, an initial rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a pelvic fracture is not warranted.  

Following the veteran's separation from service in June 1999, 
she underwent VA medical examination in November 1999.  She 
reported ongoing pelvic pain, with episodic flare-ups 
characterized by increasingly severe pain.  She used 
ibuprofen for the pain.  No past history of surgery was 
noted, and she did not use a cane, crutches, or other device 
to assist with ambulation.  No constitutional symptoms were 
noted.  Physical examination revealed pain on palpation of 
the pelvic region, with no evidence of deformity, angulation, 
shortening, or intra-articular involvement.  There was also 
no evidence of false joint, loose motion, malunion, or 
nonunion.  No pain was reported with range of motion, but 
some pain was noted on weight-bearing.  Range of motion was 
full, with no ankylosis or shortening of either leg.  X-rays 
of the veteran's pelvis revealed old fractures of both the 
superior pubic rami and the right inferior pubic ramus.  
Status post pelvic fracture, with continued bony pain, was 
the final impression.  Her pain was characterized as 
"significant" by the examiner.  

In April 2000, a VA neurological examination was performed on 
the veteran.  She reported pain in her pelvis, radiating into 
her thighs and knees.  A sensory examination was normal for 
pinprick test, with negative Babinski, Hoffman, and 
Wartenberg signs.  The final impression was of a normal 
neurological examination.  

On VA neurological examination in November 2001, she reported 
some "jerks" of the right leg, especially with use.  
Numbness of the right toes was also reported.  Objective 
physical examination revealed no neurological deficits.  An 
EMG study revealed a very small compound muscle action 
potential of the right extensor digitorum brevis muscle.  No 
other abnormal or unusual findings were noted.  

Another VA orthopedic examination was performed in September 
2001.  She reported continuing pain in the pelvic region, but 
she had been able to work as a cashier for the previous four 
months.  Her pain increased with prolonged sitting or 
walking.  Objective examination revealed a normal gait, 
without evidence of a limp.  She could heel and toe walk, and 
was able to squat.  Tenderness over the pubic ramus, adductor 
longus, and both buttocks was noted.  X-rays of the pelvic 
region revealed very subtle old healed fractures of the 
superior pubic rami and the inferior pubic ramus.  No 
arthritic changes were noted, and her fractures were 
described as healed, with continuing reported pain.  

In April 2002, the veteran again underwent VA medical 
examination.  She reported only occasional discomfort with 
prolonged sitting.  She had recently begun attending college 
classes.  Objective evaluation revealed full range of motion 
of the hips, without any indication of instability or excess 
fatigability, pain, weakness, or incoordination.  X-rays of 
the veteran's hips and pelvis revealed well-healed old pelvic 
fractures.  Well-healed stress fractures of the pelvis, with 
no sequelae, was the final diagnosis, and the examiner opined 
that the veteran "will not have any disability from [her 
fractures]."  

In May 2002, the veteran underwent another VA neurological 
examination.  She again reported some jerking and shaking of 
the right leg.  No weakness or sensory deficit was noted.  
Physical evaluation revealed no sensory or motor deficits of 
the lower extremities, although some pain with flexion of the 
right hip was reported.  Nerve conduction and EMG studies of 
the right leg were within normal limits.  The final 
impression was of pain of the right hip and thigh.  

The veteran has also sought VA outpatient treatment, 
beginning in 2000, for her pelvic fracture disability.  She 
has consistently reported pain of the pelvis and hips, 
increasing with use.  Pain was reported with both sitting and 
standing.  Beginning in 2001, she reported some improvement, 
with a lessening of the pain radiating into the thighs, and 
increased activity levels.  On physical examination in March 
2001, she had full range of motion, with no sensory changes 
noted on EMG study.  In June 2001, she reported mild pubic 
pain radiating into both thighs, although this had improved 
with medication.  Physical examination revealed a negative 
straight leg raising test and full range of motion.  Motor 
strength was 5/5 at the hips bilaterally.  

The veteran also sought private medical treatment at the 
Browne-McHardy Clinic, beginning in 1999.  When she was 
initially seen in April 1999 by J.D.B, M.D., X-ray 
examination revealed essentially nondisplaced fractures of 
the pubic and ischial rami bones bilaterally.  Her hips 
appeared to be intact.  A subsequent June 1999 examination 
revealed calluses at all fracture sites, with no change in 
bony relationships since the previous examination.  Her 
healing was characterized as incomplete.  By August 1999, her 
bilateral fractures of the pubes and ischia continued to heal 
without significant deformity, but healing remained 
incomplete.  

After reviewing the totality of the evidence, the Board 
concludes that an initial rating in excess of 10 percent is 
not warranted under Diagnostic Code 5252.  At no time of 
record has the veteran displayed limitation of flexion of the 
thigh to 30º, as would warrant a 20 percent rating.  VA 
examinations from November 1999 to April 2002 all noted full 
range of motion, albeit with some pain.  Additionally, 
according to the April 2002 examination report, no additional 
impairment or limitation of motion results from instability 
or excess fatigability, pain, weakness, or incoordination of 
the hips.  Therefore, an increased initial rating based on 
such factors is not warranted.  See DeLuca, supra.  

Consideration of the veteran's pelvic fracture disability 
under other diagnosis criteria also does not result in an 
increased rating.  According to the VA and private 
examination reports, the veteran does not have false joint, 
loose motion, malunion, or nonunion, of either hip.  No 
constitutional symptoms resulting from her pelvic fractures 
were noted on VA examination.  Additionally, the April 2002 
VA examination report found "no sequelae," other than pain, 
resulting from her in-service fractures.  Therefore, an 
initial rating in excess of 10 percent for the veteran's 
residuals of pelvic fractures is not warranted under other 
Diagnostic Codes.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of pelvic fractures have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves, as the veteran is shown to have both held 
a job and attended school in the past two years.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that her 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected pelvic fracture disability.  Inasmuch as 
the veteran's 10 percent evaluation reflects the highest 
degree of impairment shown since the date of the grant of 
service connection for a disability of the pelvis, there is 
no basis for a staged rating in the present case.  
Additionally, because a preponderance of the evidence is 
against the award of an increased initial rating, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Total disability rating based on individual 
unemployability

The veteran also seeks a total disability rating due to 
individual unemployability.  A total disability rating based 
on individual unemployability may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 U.S.C.A. §§ 501, 1155 (West 
2002); 38 C.F.R. § 4.16 (2002).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2002).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), § 4.16(b) provides that veterans 
may have their cases submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration if the 
RO determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2002).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2002).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2002).  

Currently, the veteran has been awarded service connection 
for residuals of multiple pelvic fractures, with a 10 percent 
disability rating, and for major depressive disorder, with a 
30 percent disability rating.  Her combined disability rating 
for compensation is 40 percent.  Clearly, this rating does 
not meet the specific percentage requirements of § 4.16(a), 
and the RO reviewed the evidence and determined that no basis 
existed upon which to submit the veteran's case for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b).  In 
light of the evidence, the RO's finding is upheld.  Aside 
from her own contentions, the veteran has not offered any 
evidence to support her assertions of unemployability due 
solely to her service connected disabilities.  

In reaching a determination in this situation, the analysis 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993), was considered.  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm, with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2002).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In the 
present case, the veteran initially had difficulty 
maintaining employment in 1999 following her service 
separation, but more recently, has reported working as a 
cashier, and attending college.  During her most recent VA 
psychiatric examination, conducted in April 2002, she 
conceded that she could work, but currently preferred to 
pursue her education.  She also stated that she felt 
"fine."  Overall, the examiner found a Global Assessment of 
Functioning (GAF) score of 68 was warranted.  The Global 
Assessment of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

In this case, no evidence of record, such as a medical 
opinion or repeat hospitalizations, suggests the veteran's 
service connected disabilities preclude all forms of 
substantially gainful employment.  The veteran has a high 
school education and is currently taking college courses.  
Additionally, she has been able to maintain employment since 
her service separation.  The veteran herself has presented no 
objective evidence, other than the obvious impairment 
manifest in her service-connected disabilities, which would 
indicate her case is unusual or exceptional, or otherwise 
outside the norm.  No evidence submitted by the veteran 
indicates a degree of impairment outside of that considered 
by the rating schedule and due solely to her service 
connected disabilities which renders the veteran 
unemployable.  For these reasons, entitlement to a total 
disability rating based on individual unemployability is 
denied by the Board, and referral to the Director, 
Compensation and Pension Service, for an extraschedular 
evaluation under 38 C.F.R. § 4.16(b) is not warranted.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service-connected residuals of a fracture of 
the inferior and superior pubic rami (pelvis) is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

